Birdzell, J.
(concurring). I concur in the foregoing opinion and in the reasons assigned for the conclusion, but I am also of the opinion- that the verbal commission contract, even considered as an alteration of the written agreement, Avas so far executed as to be binding upon the parties, and was not such an alteration as is prohibited by § 5938 of the Compiled Laws of 1913. This statute merely expresses the equitable doctrine relative to the alteration of sealed instruments which had, in reality, become a part of the common law by-judicial legislation Avithout the aid of such statutes. See McCreery v. Day, 119 N. Y. 1, 6 L.R.A. 503, 16 Am. St. Rep. 793, 23 N. E. 198; Leake, Contr. pp. 584, 585, 602. Other sections of the Civil Code have given to simple written contracts the force of the sealed instrument at the common law. Comp. Laws 1913, §§ 5833, 5881, 5894, and the section in question, in my opinion, only extend the settled doctrine relative to alteration.
The statute was not designed to permit one party to a Avritten agreement to work a fraud upon the other by inducing him to assent ver*617bally to alterations, and then, after tbe full performance by tbe one-adversely affected by the alteration, to enforce tbe contract according to tbe original written provisions. An. oral agreement wbicb may alter a written contract is “executed,” within tbe meaning of § 5938,. whenever tbe party performing bas incurred a detriment wbicb be was-not obliged by tbe original contract to incur, there being sufficient performance to render tbe enforcement of tbe original agreement inequitable. Stockton Combined Harvester & Agri. Works v. Glens Falls. Ins. Co. 121 Cal. 167-175, 53 Pac. 565. See Anderson v. Johnston, 120 Cal. 657, 53 Pac. 264; Mackenzie v. Hodgkin, 126 Cal. 591-598, 77 Am. St. Rep. 209, 59 Pac. 36.
A clear illustration of tbe proper application of tbe statute referred to is afforded by tbe case of Erenberg v. Peters, 66 Cal. Ill, 1 Pam 1091. Tbe plaintiff and defendant in that case were parties to a five-year lease, and an action was brought by the lessor to recover tbe stipulated rental. During tbe term, however, tbe building was burned, and tbe parties entered into an oral agreement whereby the plaintiff agreed to erect another building, and defendant to pay an increased rental of $10 per month for tbe unexpired portion of tbe term. The-plaintiff neglected to erect tbe building, but it was held, in accordance-with well-settled law, that tbe defendant was liable for tbe rent under tbe lease, and that tbe oral agreement, not having been executed, did-not alter tbe terms of tbe lease.
If tbe proposition for which tbe appellant in this case contends is-correct, there would have been nothing to prevent tbe defendant from enjoying tbe full benefits of the new building (had it been erected) for tbe remainder of tbe period without tbe payment of any additional’ rental. In my opinion, tbe statute was not designed to legalize this, kind of fraud, much less was it intended to compel its sanction. Whenever tbe oral agreement bas been fully executed by both parties, tbe obligation of tbe original written agreement is discharged, or when tbe party adversely affected by tbe oral alteration bas done that which be was not obligated by tbe original written agreement to do, and basso far executed tbe oral contract that tbe enforcement of the original written agreement would not only deprive him of the benefit contemplated by tbe new agreement, but also subject him to substantial loss, *618tbe oral agreement bas been so far “executed” as to supersede tbe original written contract.
The case of Share v. Coats, 29 S. D. 603, 137 N. W. 402, relied upon by appellant’s counsel, does not, in my opinion, contradict the principle above stated. In that case, the agent claimed that the verbal contract gave him a right to recover a higher commission than that provided for in the written agency agreement. It was not shown wherein the agent, in finding a purchaser, had done any more than he was required to do in the faithful performance of his obligation as an agent under the written contract. The written agency contract having bound the plaintiff to do everything that was done in effecting the sale upon which the added commission was claimed, he cannot be said to have incurred any detriment, nor to have altered his position to his prejudice in reliance upon the verbal agreement. See Gaar, S. Co. v. Green, 6 N. D. 48, 68 N. W. 318. Hence, the payment of an added commission to him would have been a mere matter of favor or good fortune ; whereas, in the instant case, the defendant, in reliance upon the promise of the plaintiff, has been led to do that which it was in no manner bound to do, and which, according to the testimony that was believed by the jury, it would not have done except for the promise -of the defendant.